Per Curiam.

This is a motion to confirm the report of a Referee and to adjudge respondent guilty of professional misconduct. There were two charges against respondent — one, that he neglected a client’s case, ultimately permitting a dismissal of the action with costs, and two, that respondent failed to co-operate with the petitioner, the Committee on Grievances. Charge 2 was not sustained by the Referee. As to charge 1, there was evidence that respondent, apparently for substantial cause, failed to prosecute his client’s claim. Respondent should have withdrawn promptly when he felt that he could not in good conscience continue to represent the client, turn the file over to *156her, and file a closing statement. The motion to confirm should be granted and respondent censured.
Stevens, J. P., Steuer, Tilzer, McGivern and Rabin, JJ., concur.
Respondent censured.